EXHIBIT 10.2

TRANSITIONAL SERVICES AGREEMENT

by and among

C-III CAPITAL PARTNERS LLC,

RESOURCE AMERICA, INC.,

RESOURCE REAL ESTATE, LLC

and

RESOURCE REAL ESTATE OPPORTUNITY OP, LP

dated as of

September 8, 2020

 



--------------------------------------------------------------------------------

TRANSITIONAL SERVICES AGREEMENT

This Transitional Services Agreement, dated as of September 8, 2020 (this
“Agreement”), is entered into by and among (a) C-III Capital Partners LLC, a
Delaware limited liability company (“C-III”), (b) Resource America, Inc., a
Delaware corporation (“RAI”), (c) Resource Real Estate, LLC, a Delaware limited
liability company (“RRE”, and together with C-III and RAI, individually and
collectively, “Provider”), and (d) Resource Real Estate Opportunity OP, LP, a
Delaware limited partnership (“Resource OP”), effective as of September 8, 2020
(the “Effective Date”). Capitalized terms used herein, or in any of the exhibits
hereto, and not otherwise defined herein or therein, shall have the meanings
ascribed to those terms in the Contribution Agreement.

BACKGROUND

WHEREAS, concurrently with the execution and delivery of this Agreement,
Resource OP, C-III, Resource PM Holdings LLC, a Delaware limited liability
company (“PM Holdings”), Resource Newco LLC, a Delaware limited liability
company (“Advisor Holdings”), Resource Real Estate, LLC, a Delaware limited
liability company (“Advisor Contributor”), and Resource America, Inc., a
Delaware corporation (“Resource America”), are entering into that certain
Contribution and Exchange Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the
“Contribution Agreement”), pursuant to which, at the closing of the transactions
contemplated by the Contribution Agreement (the “Closing”), each of C-III (also
referred to as PM Contributor under the Contribution Agreement) and Advisor
Contributor is contributing to Resource OP all of the outstanding membership
interests or other Equity Interests of PM Holdings and Advisor Holdings,
respectively, free and clear of any Liens, in exchange for the Purchase Price in
the form of certain Buyer Securities and deferred cash payments, on the terms
and subject to the conditions of the Contribution Agreement; and

WHEREAS, in order to ensure an orderly transition to Resource OP of the
ownership of PM Holdings and Advisor Holdings and the continued conduct and
operation of the Business by Resource OP and any Affiliate or Subsidiary of
Resource OP, as a condition to consummating the transactions contemplated by the
Contribution Agreement, the Parties have agreed to enter into this Agreement,
pursuant to which C-III will provide, or cause to be provided, to Resource OP
and its Affiliates and Subsidiaries (collectively, the “Recipient”) certain
services, in each case, on a transitional basis and subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

SERVICES

1.01 Provision of Services.

(a) Beginning on the Effective Date, Provider agrees to provide, or to cause its
Affiliates to provide, the services (each, a “Service” and collectively, the
“Services”) set forth on Exhibit A attached hereto (as such exhibit may be
amended, restated, supplemented, modified or otherwise altered from time to time
pursuant to the terms of this Agreement, the “Service Exhibit”) to Recipient or
Recipient’s Affiliates (including the Contributed Companies), on the terms and
conditions set forth in this Agreement and in the Service Exhibit. Provider
shall remain responsible for actions or inactions of Provider’s Affiliates that
it uses to provides Services as if such actions or inactions were Provider’s
own.

 

- 1 -



--------------------------------------------------------------------------------

(b) The parties acknowledge the transitional nature of the Services and that the
Services are to be used solely for the purpose of the orderly transition of the
Business to Resource OP. Accordingly, Recipient shall use its best efforts to
transition to having each Service provided by its own internal organization or
by third-party service providers as promptly as practicable following the
execution of this Agreement.

(c) Subject to Section 2.03 and Section 3.05, the obligations of Provider under
this Agreement to provide Services will begin on the Effective Date and continue
until the close of business on the one year anniversary of the Effective Date
(the “Initial Service Period”), provided that if Resource OP desires to continue
to obtain or procure any Service from Provider after the Initial Service Period
and Provider is willing to continue to provide such Services, including for a
price that compensates Provider for its or its subsidiaries’ costs for such
performance (including the reasonable time of its employees and the expense of
any third parties), then this Agreement shall be amended to reflect such terms
and the length of any such extension period (the “Extension Period”). Any
Service so performed by or on behalf of Provider during the Extension Period
shall continue to constitute a Service under this Agreement and be subject in
all respects to the provisions of this Agreement, as amended to reflect the
terms and price for such Services for the duration of the Extension Period (the
last day of the Initial Service Period, or if applicable, the Extension Period,
is referred to as the “End Date”). The parties agree that Provider will not be
obligated to perform any Service after the final End Date. Notwithstanding the
foregoing, the parties acknowledge and agree that Resource OP may determine from
time to time that it does not require all the Services set out on the Service
Exhibit or that it does not require such Services for the entire period up to
the End Date. Accordingly, Resource OP may terminate any Service, in whole and
not in part, upon 30 days’ prior notification to C-III in writing of any such
determination and commencing on the first calendar day of the month commencing
after the expiration of such 30-day period (for example, if a notice of
termination of a Service is received on October 31, 2020, the Service would
terminate on November 30, 2020; but if such notice is received on November 21,
2020, the termination of such Service would occur on January 1, 2021 (unless an
earlier date is agreed by the Parties)), the Monthly Services Fee (as defined
below) shall be adjusted to deduct the applicable fee for such terminated
Service and if the number of employees of the IT Staff are reduced during the
term of this Agreement, the “Employee Cost” amount on the Service Exhibit shall
be adjusted to reflect this occurrence.

1.02 Standard of Service.

(a) Provider represents, warrants and agrees that the Services will be provided
in good faith, in accordance with applicable law and, except as specifically
provided in the Service Exhibit, in a manner generally consistent with the
historical provision of the Services and with the same standard of care as
historically provided. Subject to Section 1.03, Provider may, from time to time,
reasonably supplement, modify or otherwise alter the Services provided by
Provider in a manner that does not adversely affect the nature, quality, cost or
availability of such Services, in any material respect; provided, however, that
no such modification shall eliminate Provider’s obligation to provide the
Services in accordance with this Agreement. Provider will provide Resource OP
with reasonable advance written notice of any modification.

(b) Except as expressly set forth in Section 1.02(a) or in any contract entered
into hereunder, no Provider makes any representations and warranties of any
kind, implied or expressed, with respect to the Services, including, without
limitation, no warranties of merchantability or fitness for a particular
purpose, which are specifically disclaimed. Resource OP acknowledges and agrees,
for itself and each Recipient, that this Agreement does not create a fiduciary
relationship, partnership, joint venture or relationships of trust or agency
between the parties and that all Services are provided by each Provider as an
independent contractor.

 

- 2 -



--------------------------------------------------------------------------------

1.03 Third-Party Service Providers.

(a) It is understood and agreed that Provider has been retaining, and will
continue to retain, third-party service providers to provide some of the
Services. In addition, Provider will have the right to hire additional or
replacement third-party subcontractors to provide all or part of any Service
hereunder; provided, however, Seller will obtain the prior written consent of
Buyer to hire any such additional or replacement subcontractors, such consent
not to be unreasonably withheld, conditioned or delayed.

(b) Provider shall have the right to (i) designate which personnel it will
assign to perform any Service and (ii) remove and replace such personnel at any
time. Nothing in this Agreement shall obligate Provider to hire any additional
employees or provide any incentives to employees or to retain the employment of
any particular employee or retain the services of any particular consultant,
contractor or agent. In performing their respective duties hereunder, all
personnel of Provider shall be under its sole direction, control and
supervision, and Provider shall have the sole right to exercise all authority
with respect to the employment (including termination of employment), assignment
and compensation of such personnel.

(c) In addition to and in conjunction with the Services, Recipient shall have
the right to consult with certain individuals employed by Provider as of the
date hereof as further set forth in, and pursuant to the terms of, Exhibit A2.

1.04 Access to Recipient Premises. In order to enable the provision of the
Services by Provider, Recipient agrees that it will provide to the employees of
Provider (or its subsidiaries) and any third-party subcontractors who provide
Services, at no cost to Provider or such subcontractor, as applicable, access to
the facilities, assets and books and records of Recipient, in all cases to the
extent necessary for Provider to fulfill, or cause such third-party
subcontractor to fulfill on its behalf, its obligations under this Agreement.
The parties acknowledge and agree that any confidential or proprietary
information provided as a result of such access will be deemed “Confidential
Information” for purposes of Article IV.

ARTICLE II

COMPENSATION

2.01 Responsibility for Wages and Fees. For such time as any employees of
Provider or any of its Affiliates are providing Services under this Agreement,
(a) such employees will remain employees of Provider or such Affiliate, as
applicable, and will not be deemed to be employees of any Recipient for any
purpose, and (b) Provider or such Affiliate, as applicable, will be solely
responsible for the payment and provision of all wages, bonuses and commissions,
employee benefits, including severance and worker’s compensation, and the
withholding and payment of applicable Taxes relating to such employment.

2.02 Terms of Payment and Related Matters.

(a) As consideration for provision of the Services, Resource OP will pay to
C-III the monthly fee set forth on the Service Exhibit, subject to adjustment
pursuant to Section 1.01(c) above (the “Monthly Services Fee”). The cost
provided for each Service on the Service Exhibit represents the agreed-upon
monthly cost of each Service as of the date of this Agreement. In addition to
such amount, except as otherwise specifically provided in the Service Exhibit,
if Provider or any of its Affiliates (or any third-party subcontractor providing
Services on Provider’s behalf) incurs out-of-pocket expenses in the provision of
any Service, including, without limitation, travel expenses, license fees and
payments to third-party service providers or subcontractors, but excluding
payments made to employees of Provider or any of its Affiliates pursuant to
Section 2.01 (such included expenses, collectively, “Out-of-Pocket Costs”),
Recipient will remit to Provider the amount of all such Out-of-Pocket Costs that
are invoiced in accordance with Section 2.02(b)). From and after the Initial
Service Period, to the extent that the actual cost for Provider to deliver any
of the Services materially shall increase above the amount attributable to such
Service or Services, as

 

- 3 -



--------------------------------------------------------------------------------

set forth in the Service Agreement, Provider shall, in good faith, notify
Recipient in writing of such increase and shall propose in writing an updated
Monthly Services Fee for such Service, any increases in which shall be limited
to the actual increased cost to Provider in connection with the delivery of such
impacted Service or Services. Following the delivery of such written notice,
Recipient shall, as soon as commercially reasonable, either shall agree to such
updated Monthly Services Fee or terminate the provision of the affected Service
or Services, as set forth herein.

(b) Subject to the terms and conditions of the Service Exhibit:

(i) Provider will provide Resource OP with monthly invoices (“Invoices”) setting
forth in reasonable detail, with reasonable supporting documentation of the
amounts payable under this Agreement; and

(ii) the amounts specified in each Invoice will be due and payable within 30
days after delivery of the Invoice; provided, however, that payments of the
Monthly Service Fee pursuant to Exhibit A must be made on or before the third
(3rd) Business Day of each month whether or not an Invoice for that amount has
been delivered to Resource OP. In addition to any other remedies for
non-payment, Provider reserves the right to charge interest on any amount due
and payable hereunder which is more than 30 days past due and not subject to
dispute pursuant to Section 2.04, at a rate equal to the prime lending rate (as
quoted in the Wall Street Journal on the last business day of the month of such
overdue Invoice), plus 5% per year.

(c) It is the intent of the parties that the compensation set forth in the
Service Exhibit shall be not less than the cost of providing the Services,
including allocable employee wages and compensation. If at any time Provider
believes that the payments contemplated by the Service Exhibit are insufficient
to compensate it for the cost of providing the Services it is obligated to
provide hereunder, Provider will notify Resource OP, and the parties hereto will
promptly and in good faith negotiate appropriate revised pricing for the
applicable Services, covering periods before and after the re-pricing.

2.03 Terminated Services.

(a) Upon termination or expiration of any or all Services pursuant to this
Agreement, or upon the termination of this Agreement in its entirety, Provider
will have no further obligation to provide the applicable terminated Services
and Resource OP will have no obligation to pay any future compensation relating
to such Services (other than for or in respect of Services already provided
prior to such termination)

(b) Notwithstanding anything to the contrary herein, neither the termination of
any Services hereunder, nor the termination of this Agreement in its entirety,
in accordance with the terms hereof, shall affect Resource OP’s obligation to
pay the monthly TSA Deferred Payment in accordance with the terms of the
Contribution Agreement and such obligation shall survive the termination of this
Agreement.

2.04 Invoice Disputes. In the event of an Invoice dispute, Recipient will
deliver a written statement to Provider on or before the later of (i) 15 days
after receipt of the disputed Invoice and (ii) 15 days prior to the date payment
is due on the disputed Invoice, in each case listing all disputed items and
providing a reasonably detailed description of each disputed item. Amounts not
so disputed will be deemed accepted and will be paid, notwithstanding disputes
on other items, within the period set forth in Section 2.02(b). The parties will
seek to resolve all such disputes expeditiously and in good faith.

2.05 No Right of Setoff. Each of the parties hereby acknowledges that it will
have no right under this Agreement to offset any amounts owed (or to become due
and owing) to the other party, against any other amount owed (or to become due
and owing) to it by the other party pursuant to this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE III

TERMINATION

3.01 Termination of Agreement. Subject to Section 3.04, this Agreement will
terminate in its entirety (i) on the date upon which Provider has no continuing
obligation to perform any Services in accordance with Section 1.01(c),
Section 2.03 or Section 3.02 or (ii) in accordance with Section 3.03.

3.02 Breach. Subject to Section 3.05, any party (the “Non-Breaching Party”) may
terminate this Agreement with respect to any Service, in whole but not in part,
at any time upon prior written notice to the other party (the “Breaching Party”)
if the Breaching Party has failed to perform any of its material obligations
under this Agreement relating to such Service, and such failure has continued
without cure for a period of 30 days after receipt by the Breaching Party of a
written notice of such failure from the Non-Breaching Party seeking to terminate
such service. For the avoidance of doubt, non-payment by Resource OP of amounts
not subject to an Invoice dispute will be deemed a breach for purposes of this
Section 3.02.

3.03 Insolvency. In the event that either party hereto (i) files a petition in
bankruptcy, (ii) becomes or is declared insolvent, or becomes the subject of any
proceedings (not dismissed within sixty (60) days) related to its liquidation,
insolvency or the appointment of a receiver, (iii) makes an assignment on behalf
of all or substantially all of its creditors, or (iv) takes any corporate action
for its winding up or dissolution, then the other party will have the right to
terminate this Agreement by written notice.

3.04 Effect of Termination. Upon termination of this Agreement in its entirety
pursuant to Section 3.01, all obligations of the parties hereto will terminate,
except for the provisions of Section 2.04, Section 2.05, Article IV, Article V
and Article VI, which will survive any termination or expiration of this
Agreement.

3.05 Force Majeure. The obligations of Provider under this Agreement with
respect to any Service will be suspended during the period and to the extent
that Provider is prevented from or materially hindered in providing such Service
to Recipient, due to any of the following causes beyond Provider’s reasonable
control (such causes, “Force Majeure Events”): (i) acts of God, (ii) flood, fire
or explosion, (iii) war, invasion, riot or other civil unrest, (iv) changes in
applicable law, (v) actions, embargoes or blockades in effect on or after the
date of this Agreement, (vi) action by any Governmental Authority,
(vii) national or regional emergency, (viii) strikes, labor stoppages or
slowdowns or other industrial disturbances, (ix) shortage of adequate power or
transportation facilities, (x) earthquakes, hurricanes, other natural disasters;
epidemics, pandemics or other disease outbreaks (including the COVID-19 virus)
(not including any material hindrance suffered by Provider as of the date hereof
as a result of such events, including the COVID-19 virus) or (xi) any other
event which is beyond the reasonable control of such party. Provider will give
notice of suspension as soon as reasonably practicable to Recipient stating the
date and extent of such suspension and the cause thereof, and Provider will
resume the performance of its obligations as soon as reasonably practicable
after the removal of the cause. Provider will not be liable for the
nonperformance or delay in performance of its obligations under this Agreement
when such failure is due to a Force Majeure Event. The applicable End Date for
any Service so suspended will be automatically extended for a period of time
equal to the time lost by reason of the suspension; provided, however, that any
such suspension shall not be more than 60 days beyond the scheduled expiration
date of such Service set forth in the applicable Service Exhibit.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

PROTECTIVE COVENANTS

4.01 Confidentiality.

(a) During the term of this Agreement and thereafter, the parties hereto will,
and will instruct their respective Affiliates and Representatives to, maintain
in confidence and not disclose the other party’s financial, technical, sales,
marketing, development, personnel, and other information, records, or data,
including, without limitation borrower/customer information and data, customer
lists, supplier lists, trade secrets, designs, product formulations, product
specifications or any other proprietary or confidential information, however
recorded or preserved, whether written or oral (any such information,
“Confidential Information”). Each party hereto will use the same degree of care,
but no less than reasonable care, to protect the other party’s Confidential
Information as it uses to protect its own Confidential Information of like
nature. Unless otherwise authorized in any other agreement between the parties,
any party receiving any Confidential Information of the other party (the
“Receiving Party”) may use Confidential Information only for the purposes of
fulfilling its obligations under this Agreement (the “Permitted Purpose”). Any
Receiving Party may disclose such Confidential Information only to its
Representatives who have a need to know such information for the Permitted
Purpose and who have entered into written agreements that includes terms
substantially similar to the terms of this Section 4.01 and the Receiving Party
will be liable for any breach of these confidentiality provisions by such
Persons; provided, however, that any Receiving Party may disclose such
Confidential Information to the extent such Confidential Information is required
to be disclosed by applicable law, rule or regulation, or if requested by any
Governmental Authority (any such requirement or request, a “Governmental
Order”), in which case the Receiving Party will promptly notify, to the extent
possible, the disclosing party (the “Disclosing Party”), and take reasonable
steps to assist in contesting such Governmental Order or in protecting the
Disclosing Party’s rights prior to disclosure, and in which case the Receiving
Party will only disclose such Confidential Information that it is advised by its
counsel in writing that it is legally bound to disclose under such Governmental
Order.

(b) Notwithstanding the foregoing, “Confidential Information” will not include
any information that the Receiving Party can demonstrate: (i) was publicly known
at the time of disclosure to it, or has become publicly known through no act of
the Receiving Party or its Representatives in breach of this Section 4.01; (ii)
was rightfully received from a third party without a duty of confidentiality; or
(iii) was developed by it independently without any reliance on the Confidential
Information.

(c) Upon demand by the Disclosing Party at any time, or upon expiration or
termination of this Agreement with respect to any Service, the Receiving Party
agrees to promptly return or destroy, at the Disclosing Party’s option as set
forth in a written request to the Receiving Party, all Confidential Information;
provided, however, such Receiving Party will be permitted to retain all
Confidential Information pursuant to and in accordance with the Receiving
Party’s then-current document retention policy or applicable legal requirements.

Section 4.02 Data Security.

(a) Each party shall not, and shall ensure no other Person under their
respective control shall, (i) undertake any activities that could reasonably be
expected to be harmful to, or interfere with the provision of the Services, any
of Provider’s or Resource OP’s (or their respective Affiliates’) networks,
systems or other technology, including knowingly uploading into Provider’s or
Resource OP’s (or their respective Affiliates’) networks, systems or other
technology, or any networks, systems or other technology shared by Provider or
Resource OP (or their respective Affiliates’), any software code, computer
virus, worm, software bomb or any other code or hardware component designed to
disrupt the operation of, permit unauthorized access to, or modify or damage any
technology, networks or systems underlying the Services; (ii) use, transmit,
disseminate, distribute or store via any of Provider’s or Resource OP’s (or
their respective Affiliates’) networks, systems or other technology or any data,
information or other material that infringes or otherwise violates any
intellectual property or privacy right of any Person; (iii) use the Services,
any of Provider’s or Resource OP’s (or their respective Affiliates’) networks,
systems or other technology to further any unlawful purpose or (iv) violate or
attempt to violate the security or integrity of any of Provider’s or Resource
OP’s (or their respective Affiliates’) networks, systems or other technology.

 

- 6 -



--------------------------------------------------------------------------------

(b) Provider shall, and shall cause its Affiliates to, maintain its security
program in effect on the date hereof, without any material modification or
amendment thereof, except for any modification or amendment which (i) is
commercially reasonable; (ii) is consistent with the historical practice of
Provider; or (iii) is intended to improve the program, that is required or
recommended by applicable law (or changes thereto), including by regulatory and
self-regulatory authorities, and in response to new security threat, until the
termination of this Agreement in accordance with Section 3.01, which: is
designed to (i) provide adequate security and integrity of Resource OP and its
Affiliates’ information, including Confidential Information (“Resource
Information”); (ii) adequately protect against threats or hazards to the
security or integrity of Resource Information; (iii) adequately prevent
unauthorized access to Resource Information; and (iv) to detect patterns,
practices or specific forms of activity that indicate the possible existence of
an actual or attempted theft or misappropriation of Resource Information.

(c) Provider shall, and shall cause its Affiliates to, maintain its data privacy
compliance program in effect of the date hereof, without any material
modification or amendment thereof, except for any modification or amendment
which (i) is commercially reasonable; (ii) is consistent with the historical
practice of Provider; or (iii) is intended to improve the program, that is
required or recommended by applicable law (or changes thereto), including by
regulatory and self-regulatory authorities, and in response to new security
threat, until the termination of this Agreement in accordance with Section 3.01,
which is designed to: (i) implement appropriate access controls to limit access
to Resource Information and (ii) utilize what it reasonably believes are
reasonable standards in the industry for passwords, firewalls and anti-malware
measures to protect Resource OP information and Confidential Information stored
on computer systems.

(d) Provider shall, and shall cause its Affiliates to, collect, retain, use,
disclose, and otherwise process Resource Information solely to fulfill its
obligations under this Agreement. Provider agrees that it shall comply with all
applicable law in connection with the use of any Resource Information and any
disclosure of any Resource Information to any entity engaged by Provider to
assist it in processing the Resource Information in fulfillment of its
obligations under an agreement with Provider (“Sub-Processor”) Provider shall
remain responsible for the use of the Resource Information by such
Sub-Processor, and shall cause such Sub-Processor to use such Resource
Information consistent with the historic practice under this Agreement,
applicable law and the terms of this Agreement.

(e) If Provider believes that, or has reason to believe that any unauthorized
destruction, loss, alteration of or access to such Resource Information has
occurred (“Data Security Incident”), Provider shall notify Resource OP as soon
as reasonably practicable, , and no later thantwo (2) Business Days after
discovery of the Data Security Incident, and shall respond to such Data Security
Incident as set forth in the applicable Incident Reporting and Response Policy,
a copy of which has been provided to Recipient in connection with this
Agreement. In addition, Provider agrees that Recipient shall have the right to
designate a representative to participate on the Incident Response Team as set
forth in such Incident Reporting and Response Policy.

(f) Provider agrees that, except (i) as may be required by applicable Law,
(ii) pursuant to the Incident Reporting and Response Policy or any agreement
with a third party or (iii) as reasonably requested in connection with an
ongoing investigation, it shall not inform any third party of any Data Security
Incident without first obtaining Resource OP’s prior written consent. Further,
Provider agrees, to the extent directly related to Resource OP or the Resource
Information, that it shall coordinate all media, law enforcement, or other Data
Security Incident notifications with Resource OP in advance of such notification
and consult with Resource OP regarding the contents of such notice, whether any
type of remediation may be offered to affected persons, and the nature and
extent of any such remediation, again to the extent such remediation is directly
related to Resource OP or the Resource Information.

 

- 7 -



--------------------------------------------------------------------------------

(g) Provider shall maintain such disaster recovery and business continuity plan
as is in effect on the date hereof, without any material modification or
amendment thereof, except for any modification or amendment which (i) is
commercially reasonable; (ii) is consistent with the historical practice of
Provider; or (iii) is intended to improve the program, that is required or
recommended by applicable law (or changes thereto), including by regulatory and
self-regulatory authorities, and in response to new security threat, until the
termination of this Agreement in accordance with Section 3.01. Provider will
test its disaster recovery/business continuity plan in accordance with its past
practices.

Section 4.03 Compliance with Laws.

Each of Provider and Recipient shall comply in all material respects with all
applicable laws relating to the provision of Services and other obligations of
such party under this Agreement.

ARTICLE V

LIMITATION ON LIABILITY

5.01 Limitation on Liability. Except as may be awarded to a third party in
connection with a third party claim, in no event will either party have any
liability under any provision of this Agreement for any punitive, incidental,
consequential, special or indirect damages, including loss of future revenue or
income, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple, whether based on statute, contract, tort or otherwise, and
whether or not arising from the other party’s sole, joint, or concurrent
negligence, strict liability, criminal liability or other fault. Each party
acknowledges that the Services to be provided to it hereunder are subject to,
and that its remedies under this Agreement are limited by, the applicable
provisions of Section 1.02 including the limitations on representations and
warranties with respect to the Services. Except in the case of willful
misconduct or fraud, each party further acknowledges that the aggregate amount
of all damages for which each either party may be liable (whether in connection
with third party claim(s), claims by Recipient Indemnified Parties or Provider
Indemnified Parties, as applicable, or otherwise) under this Agreement (plus
amounts recovered under insurance pursuant to Section 5.03), will in no event
exceed $500,000 (the “Cap”).

5.02 Indemnification. Subject to Section 5.01, (i) Provider shall indemnify,
defend and hold harmless the Recipients and their respective directors,
officers, employees, agents, successors and assigns (collectively, the
“Recipient Indemnified Parties”) from and against any and all damages of the
Recipient Indemnified Parties relating to, arising out of or resulting from:
(a) any breach of any representation, warranty, covenant or agreement of any
Contributor Party set forth in this Agreement or the Service Exhibit; (b) any
gross negligence, willful misconduct or fraud of the Contributor Group or any of
their Affiliates or any third-party that provides any Service to the Recipient
pursuant to Section 1.03 and (ii) Recipient shall indemnify, defend and hold
harmless Provider and their respective directors, officers, employees, agents,
successors and assigns (collectively, the “Provider Indemnified Parties”) from
and against any and all Damages of the Provider Indemnified Parties relating to,
arising out of or resulting from any breach of Recipient of Section 4.02(a) and
Section 4.03. The Parties acknowledge and agree that the foregoing provisions of
this Section 5.02 does not in any way limit, modify or amend the provisions of
the Contribution Agreement or any Ancillary Agreement and the rights and
remedies of the Parties under the Contribution Agreement and any Ancillary
Agreement shall be in addition to its rights and remedies hereunder.

 

- 8 -



--------------------------------------------------------------------------------

5.03 Cyber-Security Insurance. Provider shall maintain, at its sole cost and
expense, during the period that any Services are being provided under this
Agreement and for a 6-month period thereafter (but in no event shall such
required period extend beyond the one-year anniversary of the date of this
Agreement), a cyber-security liability insurance policy providing coverage for
the Services at a limit and policy coverage no less than currently in place (the
“Cyber-Security Policy”), and shall use best efforts to, promptly after the date
hereof, name Recipient as an additional insured under the Cyber-Security Policy.
On or prior to the date hereof and from time to time upon the Recipient’s
request, Provider shall provide certificates of insurance evidencing such
coverage and a copy of the policy if so requested. In the event of any claim
made by Recipient Indemnified Party with respect to a breach by Provider of
Section 4.02, Provider shall make a claim therefor under, and use commercially
reasonable efforts to seek recovery under, the Cyber-Security Policy with
respect to such damages and shall remit to the applicable Recipient Indemnified
Party within two (2) Business Days following receipt thereof all proceeds
received by Provider under the Cyber-Security Policy with respect to such
damages.

ARTICLE VI

INTELLECTUAL PROPERTY RIGHTS

6.01 Reservation of Rights. Other than as set forth in the Contribution
Agreement and any Ancillary Agreements, Provider and Recipient retain all right,
title and interest in and to any of their respective Intellectual Property
Rights obtain prior to, on or after the Effective Date.

6.02 Intellectual Property Rights. To the extent that Provider modifies or
prepares derivative works from the tangible embodiments (including but not
limited to software and electronic materials) of any Intellectual Property
Rights of Recipient as part of the Services provided hereunder (collectively,
“Developments”), Recipient shall own all Developments and the Developments will
be considered a work made for hire under applicable law. To the extent the
Developments do not qualify as a work made for hire under applicable law,
Provider hereby irrevocably assigns, conveys, and transfers to Recipient, in
perpetuity and under all Intellectual Property Rights anywhere in the world, all
of its right, title and interest in and to the Developments. Provider waives any
non-assignable rights in the Developments and agrees to cooperate with Recipient
in effectuating the intent of this Section.

ARTICLE VII

MISCELLANEOUS1

7.01 Notices. All Invoices, notices, requests, consents, claims, demands,
waivers and other communications hereunder will be in writing and will be deemed
to have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); or (c) on the date sent by e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as will be specified in a notice given in accordance with this
Section 7.01):

(a) if to Provider:

C-III Capital Partners LLC

717 Fifth Avenue, 15th Floor

New York, NY 10022

Attention: Kim M. Klever

Email: kklever@c3cp.com

 

1 

NTD: Provisions to be updated to generally conform to Contribution Agt.

 

- 9 -



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

C-III Capital Partners LLC

717 Fifth Avenue, 18th Floor

New York, NY 10022

Attention: Marc W. Levy and Larry Block

Email: mlevy@islecap.com; lblock@islecap.com

(b) if to Resource OP:

Resource Real Estate Opportunity REIT, Inc.

1845 Walnut Street, 17th Floor

Philadelphia, PA 19103

Attention: Shelle Weisbaum

Telephone: (215) 832-4187

Email: sweisbaum@resourcerei.com

7.02 Headings. The headings in this Agreement are for reference only and will
not affect the interpretation of this Agreement.

7.03 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto will negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

7.04 Entire Agreement. This Agreement, including the Service Exhibits and
together with the Purchase Agreement, constitutes the sole and entire agreement
of the parties to this Agreement with respect to the subject matter contained
herein and supersedes all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event and to the extent that there is a conflict between the provisions of this
Agreement and the provisions of the Purchase Agreement as it relates to the
Services hereunder, the provisions of this Agreement will control.

7.05 Successors and Assigns. This Agreement will be binding upon and will inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, Resource OP may
assign all or any portion of its right to receive Services to REIT II or any
subsidiary thereof without C-III’s prior written consent (but with written
notice to C-III) in the event that REIT I merges with and into REIT II, with
REIT II being the surviving entity (unless REIT II is the successor party to
this Agreement by operation of law); provided, however, that REIT II shall
receive such Services from Provider or such third-party subcontractors as
applicable, in the same place and manner as described in the respective Service
Exhibit as Resource OP would have received such Service. No assignment will
relieve the assigning party of any of its obligations hereunder.

7.06 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or will confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever, under
or by reason of this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

7.07 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof will be effective unless
explicitly set forth in writing and signed by the party so waiving. No failure
to exercise, or delay in exercising, any right, remedy, power or privilege
arising from this Agreement will operate or be construed as a waiver thereof;
nor will any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

7.08 Governing Law; Submission to Jurisdiction; Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD FOR ANY CONFLICTS OF LAWS
PRINCIPLES THAT OTHERWISE COULD RESULT IN THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

(b) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR ONLY IF SUCH COURT DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR MATTER,
OF ANY STATE OR FEDERAL COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT
THEREOF, IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND AGREES NOT TO
ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER OBJECTION TO
VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER, THAT SUCH CONSENT TO
JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION 6.08 AND
SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE JURISDICTION OF SAID
COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH PURPOSE.

(c) Any and all process may be served in any action, suit or proceeding arising
in connection with this Agreement by complying with the notice provisions of
Section 7.01. Such service of process shall have the same effect as if the party
being served were a resident in the State of Delaware and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts.

7.09 Waiver of Jury Trial.

(a) EACH PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(b) EXCEPT IN CONNECTION WITH A THIRD PARTY CLAIM, EACH PARTY TO THIS AGREEMENT
EXPRESSLY WAIVES AND FOREGOES ANY RIGHT TO RECOVER PUNITIVE, EXEMPLARY, LOST
PROFITS, CONSEQUENTIAL OR SIMILAR DAMAGES IN ANY LAWSUIT, LITIGATION OR
PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR CLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE SERVICES CONTEMPLATED HEREBY. FOR THE
AVOIDANCE OF DOUBT, THIS SECTION 7.09(B) SHALL NOT AFFECT ANY PARTY’S RIGHT TO
RECOVERY PURSUANT TO THE CONTRIBUTION AGREEMENT OR ANY OTHER ANCILLARY
AGREEMENT.

 

- 11 -



--------------------------------------------------------------------------------

7.10 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission will be deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.

7.11 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and it is accordingly agreed that each party will be entitled to an
injunction or other equitable relief (without the proof of actual damages) to
enforce specifically the provisions of this Agreement, this being in addition to
any other remedy to which such party is entitled at law or in equity.

[SIGNATURE PAGE FOLLOWS]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

RESOURCE OP:     C-III: RESOURCE REAL ESTATE OPPORTUNITY OP, LP     C-III
CAPITAL PARTNERS LLC By:   Resource Real Estate Opportunity REIT, Inc.     By:  

/s/ Marc W. Levy

Its:   General Partner     Name:   Marc W. Levy       Title:   Executive
Managing Director By:  

/s/ Alan F. Feldman

      Name:   Alan F. Feldman       Title:   Chief Executive Officer      